*88OPINION OF THE COURT
Per Curiam.
By decision and order on motion dated April 10, 2007, this Court granted the motion of the Grievance Committee for the Tenth Judicial District (hereinafter the Grievance Committee) to suspend the respondent pursuant to 22 NYCRR 691.4 (1) (1) (i) and (iii), upon a prima facie showing that he was guilty of professional misconduct immediately threatening the public interest based upon his failure to cooperate with its investigation and other uncontroverted evidence of professional misconduct. The Court authorized the Grievance Committee to institute and prosecute a disciplinary proceeding against the respondent and referred the issues raised to Peter T. Affatato, Esq., as Special Referee to expeditiously hear and report. The respondent was directed to serve and file an answer to the petition within 20 days after service upon him of the decision and order on motion.
The Grievance Committee moves to deem the charges set forth in the petition established on the ground that the respondent failed to serve and file an answer to the petition, and to impose such discipline upon the respondent as the Court deems appropriate.
The petition, dated January 2, 2007, contains 20 charges of professional misconduct predicated upon the respondent’s failure to respond to the Grievance Committee’s numerous requests for information with respect to six matters involving him, his failure to comply with a judicial subpoena and two judicial subpoenas duces tecum, uncontroverted evidence that he failed to maintain and preserve client funds in his escrow account, misappropriation of client funds entrusted to him as a fiduciary, testifying falsely under oath, and submitting a document to the Grievance Committee which he knew, or should have known, to be fraudulent. The respondent was personally served with the petition on January 16, 2007.
On April 18, 2007, the respondent was personally served with a copy of the decision and order on motion of this Court dated August 10, 2007. To date, he has failed to serve an answer as directed by the Court. The respondent has not requested an extension of time in which to serve an answer.
Accordingly, the respondent is in default and the charges against him must be deemed established.
The respondent admitted service of the Grievance Committee’s motion to deem the charges set forth in the petition *89established on the ground that he failed to serve and file an answer to the petition, and to impose such discipline upon the respondent as the Court deems appropriate on May 25, 2007. He has failed to reply or to seek an extension of time in which to do so.
Accordingly, the Grievance Committee’s motion is granted, the charges in the petition are deemed established and, effective immediately, the respondent is disbarred on default and his name is stricken from the roll of attorneys and counselors-at-law. The hearing previously authorized by this Court before Special Referee Affatato, pursuant to the decision and order on motion of this Court dated April 10, 2007, is discontinued in view of the respondent’s disbarment.
Prudenti, P.J., Miller, Schmidt, Crane and Dickerson, JJ., concur.
Ordered that the petitioner’s motion to deem the charges set forth in the petition established on the ground that the respondent failed to serve and file an answer to the petition, and to impose such discipline upon the respondent, Eugene A. Cordaro, admitted as Eugene Anthony Cordaro, as the Court deems appropriate is granted; and it is further,
Ordered that, pursuant to Judiciary Law § 90, effective immediately, the respondent, Eugene A. Cordaro, admitted as Eugene Anthony Cordaro, is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent, Eugene A. Cordaro, admitted as Eugene Anthony Cordaro, shall continue to comply with this Court’s rules governing the conduct of disbarred, suspended and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, the respondent, Eugene A. Cordaro, admitted as Eugene Anthony Cordaro, is commanded to continue to desist and refrain from (1) practicing law in any form, either as principal or agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
Ordered that if the respondent, Eugene A. Cordaro, admitted as Eugene Anthony Cordaro, has been issued a secure pass by *90the Office of Court Administration, it shall be returned forthwith to the issuing agency and the respondent shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10 (f).